Case 6:20-cv-06087-ELW Document 20             Filed 03/11/21 Page 1 of 1 PageID #: 2204




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             HOT SPRINGS DIVISION


CHERYL M. HACKENBURG                                                    PLAINTIFF

       v.                           CIVIL NO. 20-6087


ANDREW M. SAUL, Commissioner
Social Security Administration                                          DEFENDANT

                                     JUDGMENT

       For reasons stated in the memorandum opinion of this date, the Court hereby affirms the

decision of the Commissioner and dismisses Plaintiff's case with prejudice. The parties have

sixty days from entry of the judgment on the docket in which to appeal.

       IT IS SO ORDERED AND ADJUDGED this 11th day of March 2021.




                                    /s/ Erin L. Wiedemann
                                    HON. ERIN L. WIEDEMANN
                                    UNITED STATES MAGISTRATE JUDGE
